Title: To Thomas Jefferson from Lewis Williams, 10 February 1821
From: Williams, Lewis
To: Jefferson, Thomas


            Sir
            
              Washington
              February 10th 1821
          When quite a youth I was taught to venerate and admire the principles upon which you so wisely and happily administered the government of this country—Since I attained to maturer age, and particularly since called on to participate in the affairs of legislation I have been more and more confirmed in the opinions entertained in my earlier years—Our expenditures, it seems to me, are greater than the genius or policy of the government can justify and lead inevitably to a system of internal taxation—when this state of things shall have been produced, (in time of profound peace) one of the brightest traits in the character of our government will be greatly abscurred—With these views I have resisted as much as I could the tendency of the measures which have been adopted for some years past, and have advocated a return to the republican principles of the good old School—But it appears to be unfashionable to advert with any kind of respect to the principles of that period to which I have alluded—Debts, taxes, armies and navies to a great extent, are not now as they once were, objects formidable to men professing to be republicans—In advocating a reduction of the army I attempted to derive authority from the course pursued under your administration—You will therefore Sir I hope pardon the liberty I take of enclosing to you the remarks I made on that occasion—with great respect and veneration I am Sir Yr obt & very Hbe ServtLewis Williams